UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-4172


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

THOMAS BROWNING,

                 Defendant - Appellant.



                             No. 10-4173


UNITED STATES OF AMERICA,

                 Plaintiff - Appellee,

          v.

RICKY NICHOLS,

                 Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Beckley.        Irene C. Berger,
District Judge. (5:09-cr-00065-1; 5:09-cr-00065-3)


Submitted:   November 4, 2010              Decided:   December 10, 2010


Before NIEMEYER, AGEE, and WYNN, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Derrick W. Lefler, GIBSON, LEFLER & ASSOCIATES, Princeton, West
Virginia; J. Steve Hunter, STEVE HUNTER ASSOCIATES, L.C.,
Lewisburg, West Virginia, for Appellants. R. Booth Goodwin II,
United States Attorney, Thomas C. Ryan, Assistant United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Thomas Browning and Ricky Nichols (“Appellants”) pled

guilty, pursuant to a plea agreement, to one count of conspiracy

to damage railroad property, in violation of 18 U.S.C. § 371

(2006).     The district court sentenced each Appellant to a term

of sixty months’ imprisonment.                   On appeal, Appellants allege

that they should each have received a downward adjustment for

acceptance     of     responsibility,           pursuant      to     U.S.    Sentencing

Guidelines     Manual (“USSG”) § 3E1.1 (2008).                      For the following

reasons, we affirm.

            Whether an individual has accepted responsibility for

his crime is a factual question, which this court reviews for

clear error.        United States v. Dugger, 485 F.3d 236, 239 (4th

Cir. 2007).         “A finding is ‘clearly erroneous’ when although

there is evidence to support it, the reviewing court on the

entire evidence is left with the definite and firm conviction

that   a   mistake     has     been    committed.”            Id.     (quoting      United

States v.    U.S.    Gypsum     Co.,    333     U.S.   364,     395      (1948)).     The

district    court’s     decision      to    grant     or    deny    an   acceptance    of

responsibility       reduction     is      accorded        great    deference.        Id.

(citing USSG § 3E1.1, cmt. n.5).

            Pursuant to USSG § 3E1.1, a defendant may be given a

two- or three-level reduction in his offense level if he clearly

demonstrates     that     he    has        accepted        responsibility      for    the

                                            3
offense.       In order to receive such a reduction, “the defendant

must    prove    by     a     preponderance        of    the     evidence     that     he    has

clearly        recognized         and        affirmatively            accepted        personal

responsibility for his criminal conduct.”                         United States v. May,

359    F.3d    683,     693    (4th   Cir.     2004)      (internal      quotation          marks

omitted).            Although    a    guilty       plea    reflects       some    level       of

acceptance of responsibility, it does not automatically entitle

a defendant to the reduction.                  USSG § 3E1.1, cmt. n.3; May, 359

F.3d at 693.            To qualify for a reduction, a defendant must

truthfully       admit        “the    conduct       comprising          the     offense       of

conviction” and admit, or not falsely deny, any relevant conduct

for    which    he     is   accountable        under      USSG    §    1B1.3.         See    USSG

§ 3E1.1, cmt. n.1(a).

               The    district       court    did    not    clearly      err     in    finding

Appellants attempted to minimize their respective roles in the

offense, and consequently, in denying them a two-point reduction

for acceptance of responsibility.                       Moreover, the district court

made adequate findings to underpin this conclusion, and those

findings are supported by the record.                          We therefore affirm the

judgment of the district court. We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                                      AFFIRMED

                                               4